Exhibit BY-LAWS OF DARWIN RESOURCES, INC. ARTICLE I MEETINGS OF STOCKHOLDERS Section 1. The Annual Meeting.The annual meeting of the stockholders of DARWIN RESOURCES, INC. (the "Corporation") for the election of directors and for the transaction of such other business as may come before the meeting shall be held within one hundred and fifty days after the close of the Corporation's Fiscal Year at such date, time, and location as the Board of Directors shall designate. Section 2. Special Meetings.
